Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 Claims 1-5, 7-15, 17-25 and 27-42 are pending.  Claims 19-23, 25 and 29 were withdrawn by way of Applicant’s election of 05/28/2019.
Accordingly, claims 1-5, 7-15, 17, 18, 24, 27, 28, 30-37 and 39-42 are under examination to which the following grounds of rejections are applicable. 


New Grounds of Objection/Rejections --- as necessitated by amendment
Claim Objection 
Claims 3 and 41 are objected to minor informalities. 
Claim 3 recites “therapeutically effective amounts of active agent”, which would be better to write as “therapeutically effective amounts of the active agent. 
Claim 41 appears to be substantially identical to claim 40. 
Appropriate correction and/or explanation is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 27, 28 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 27 and 40 recites the limitation of “said dispersed deposits have a maximum droplet diameter that is approximately 29 to approximately 54% smaller than that of disposed deposits … that does not contain silicone oil”. However, the limitation does not appear to be supported by the specification.  Table 7 of the specification compares maximum droplet size between Example 2A without silicone oil and instant Example 2B with 1% silicone oil, under the same condition (i.e., same constituents and their amounts), but which does not cover the claimed range of “approximately 29 to approximately 54%.  If applicant disagrees, please indicate which section clearly supports claims 27 and 40. 
Claims 28 and 41 are also rejected due to the rejection of base claim 27.  

Maintained Rejection

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-15, 17, 18, 24, 27, 28, 30-37 and 39-42 remain/are rejected 35 USC 103 as being obvious over Wolff (WO2011/076879A1, of record) in view of Brown et al. (US2003/0060479A1, of record) and Tang (US2009/0299304A1, of record).  

Applicant claims including the below claims 1, 24 and 27 filed on 07/28/2022: 

    PNG
    media_image1.png
    593
    870
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    161
    777
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    407
    868
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    56
    722
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    758
    823
    media_image5.png
    Greyscale


For examination purpose 
Ingredient C) of instant claims 1, 27 and 40 is optional and thus, when the prior art teaches A) and B) ingredients without C), it meets instant claim 1.  
Claim 24 is a product-by-process limitation.  Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). As a result, it is seen that claim 23 is the same as claims 1, 27 or 40. 
As to intended uses of instant claims 17, 18 and 28, such intended uses are not structurally limiting and thus, such intended uses would be implicit absent any factual evidence to the contrary because the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. Accordingly, the examiner takes the position that when the prior art teaches the instant composition, such intended properties/uses would be implicitly present. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Wolff teaches a transdermal therapeutic patch system (TTS) in the form of solid dispersion for the treatment of Parkinson’s disease and Parkinson’s plus syndrome where the patch consists of a backing layer, self-adhesive matrix, and protective foil or sheet ([0008] and [0102]); the system comprises a solid dispersed phase containing polyvinylpyrrolidone (PVP) which reads on the instant hydrophilic agent and an active agent rotigotine free base which reads the instant elected species of active agent, and the said solid dispersed phase reads on the instant hydrophilic inner phase (e.g., claims 3, 8, 10 and 14 of prior art), and polysiloxane pressure sensitive adhesive (PSA) such as BIO-PSA manufactured by Dow Corning ([0071]) in the solid dispersion to prevent re-crystallization for stabilization, in which the PSA reads on the instant hydrophobic outer phase, and where the silicone pressure sensitive adhesive may be a blend of high tack silicone adhesive such as polydimethylsiloxane (PDMS) such as Dow Corning A7-4201 and 4301 ([0071]) which reads on the instant hydrophobic agent polysiloxane mixture in outer phase having the properties of claim 3  and additional medium tack silicone adhesive ([0074]) which may read on the instant skin contact layer having PSA  and such blends of high and medium tack silicones are advantageous in that they provide for the optimum balance between good adhesion and little cold flux, and excessive cold flux may be disadvantageous since it results in too soft solid dispersions ([0076]) and the amount of PSA is 89.33% (e.g., Table 1: blend of PSA (44.47% + 44.46%) which overlaps the instant range of 75%-100%; the maximum diameter of microreservoir is less than the thickness of the solid dispersion, preferably up to 85%, e.g., the thickness of the solid dispersion of 50 microns this corresponds to a maximum diameter of the microreservoir in the range of preferably up to approximately 40 to 45 microns ([0095]) which encompasses the instant droplet range of 5-25microns. In the TTS, the preferred content of rotigotine is about 0.1 to 3.15mg/cm2 which overlaps the instant rotigotine range of 2.0 to 4.0mg/cm ([0117]). The composition further comprises antioxidants, permeation enhancers, etc. ([0083]) but remains silent about use of plasticizer or tackifier. The transdermal patch can be multiple day TTS including 7 day patch ([0113]) (instant claims 1, 3, 24, 27, 39, 40 and 42 (in part), instant claims 2, 4, 5, 7, 8, 12-15, 17, 18, 28, 30, 35, & 37). 
However, Wolff does not expressly teach the instant interface mediator with a kinematic viscosity of from 10 to 100,000, 10,000 to 100,000, about 100 to about 30000, 350-12500 cSt at 25C of instant claims 1, 3, 9-11, 27, 32, 36 and 42; its properties of claims 31 and 38, and drug loading amount or rate of claims 27 and 39; and its amount of instant claims 33-34. The deficiencies are cured by Brown and Tang.
 Brown teaches transdermal delivery patches comprising a drug-containing drug reservoir that contains plasticizer to adjust the rate of drug flux out of the transdermal delivery patch device (abstract); specifically, the system comprises a drug selected from fentanyl, oxymorphone, oxycodone, hydromorphone, porphine, buprenorphine or analgesically effective derivatives thereof; a polydimethylsiloxane (PDMS) matrix material; a drug flux rate - lowering effective amount of polydimethylsiloxane (PDMS) plasticizer which reads on the instant interface mediator where the PDMS plasticizer is dimethicone with a viscosity of 20-12,500 cSt which overlaps the instant ranges of 10-100,000 cSt, about 100 to about 30,000 cSt, 10,000 to 100,000 cSt and 350-12500cSt, and the amount of plasticizer is between 4 and 7% (claim 1 of prior art) in which 4% is close enough to the instant amount of 3%. The prior art device comprises a solid drug reservoir containing the said drug and at least 70% of PDMS adhesive matrix layer, a PDMS plasticizer, and a backing layer (claims 5-7 of prior art). The TTS works for at least 7 days ([0091]).
Tang teaches a solid dispersion transdermal drug delivery system comprising a therapeutic agent in a stable amorphous form and a combination polymeric stabilizing and dispersing agent having a hydrogen bond-forming functional group (abstract); the transdermal drug delivery device comprises a backing film, first adhesive layer comprising a solid dispersion, said dispersion comprising an first adhesive, a first therapeutic agent in amorphous form, and a first combination polymeric stabilizing and dispersing agent comprising a hydrogen bond-forming functional group, and a protective release liner (claim 1 of prior art) wherein the polymeric stabilizing and dispersing agent is polyvinylpyrrolidone ([0049]); the therapeutic agents include rotigotine, fentanyl, oxybutynin, scopolamine, ethinyl estradiol, naltrexone, testosterone, and estradiol (claim 7 of prior art) in an amount of about 5 to about 20% ([0055]) which overlaps the instant range of 16-26%. The stabilizing agent is present in an amount of about 0.5 to about 10% ([0067]). In embodiment, the system contains a backing layer, a drug reservoir layer, a skin contact layer, and a release liner (Fig. 2 of prior art) where the drug reservoir layer may be an adhesive layer and each of the drug reservoir adhesive layer and the skin contact layer contains therapeutic agent and stabilizing agent ([0038]); the adhesive layer further may contain cohesion-promoting additives, penetration enhancers, plasticizers, tackifiers, and similar additives ([0024] and [0069]) and the plasticizer and/or tackifier includes silicone fluid and mineral oil ([0075]) and is/are used in an amount of 0-20% or 0-10% ([0076] and [0078]) which overlaps the instant range of 0.1 to 3.5% or 0.1 to 3.0%. In embodiment (Table 1), a solid dispersion transdermal system contains scopolamine, PVP, 79% silicon adhesive, 3% silicone fluid (Example 9 - Table 1) which is within the claimed range of 0.1 to 3.5%.  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Wolff is that Wolff does not expressly teach the instant interface mediator with a kinematic viscosity of from 10 cSt to 100,000 cSt or 10,000-100,000 cSt, 100-10000 cSt, 350-12500 cSt, at 25C of instant claims 1, 3, 9-11, 27, 32, 36 and 42; its property of claims 3, 27, 31 and 42, and its amount of instant claims 33-34; and drug loading rate of instant claims 27 and 39. The deficiencies are cured by Brown and Tang. 
2. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of instant polymers, interface mediator, and its viscosities as instantly claimed.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add interface mediator such as silicone fluid of Brown/Tang, e.g., PDMS (which might be called as plasticizer and/or tackifying agent of Brown/Tang) to the composition of Wolff in order to improve or strengthen adhesiveness of end product or to further increase solubility of the active agent or to reduce drug flux rate.
Brown’s viscosity and Tang’s silicone oil amount (3%) overlap the instant ranges as noted above. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Brown teaches 4% of PDMS but that is close enough to the instant range 3.5%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Although Tang and Brown do not expressly teach amount of 0.1 to 2.0% of silicone oil, the amount would be optimized depending on intended purpose, relationship with other ingredients, molecular weight and properties of silicone, etc., without undue experimentation. In the absence of criticality evidence of the instant range, the ranges of silicon fluid or PDMS of Brown and Tang would be obvious. It appears that the instant specification does not provide criticality evidence of the instant range.  
Although Brown and/or Tang does not expressly teach silicon fluid or PDMS as the interface mediator, the applied art teaches silicone fluid or PDMS as the plasticizer and/or tackifier with overlapping amounts. Thus, when it is used in the composition of Wolff, it would implicitly fill the cavities between the inner and outer layer of adhesive structure, and reveal the claimed ranges of drug loading rate and smaller dispersed deposits. That is, the claimed features are natural results of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further the amount of 1.6% of silicone fluid (Table IV – II) is close enough to the instant range of 0.5 to 1.5%. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Wolff discloses a maximum microreservoir diameter of 40 to 45 microns and specifically teaches 9% loading of rotigotine, and does not teach the claimed interface mediator and 3 to 7 days. 
The Examiner responds that [0094] of Wolf teaches maximum diameter is up to 40 to 45 microns which embraces the claimed maximum range of 5-25microns, in the absence of criticality evidence, and Wolf also discloses 7 day TTS ([0113]) which embraces the claimed 3-7 days; instant claim 1 does not require active agent being rotigotine with 9% loading. Further, it is noted that instant claim 1 is so broad in that it cannot be said that any active agent, any hydrophilic agent, any interface mediator having broad viscosity, and any polymer would behave similarly to those used in the test. Furthermore, the deficiency (i.e., presence of interface mediator and its amount) of Wolff can be cured by the secondary references in the body of action above. 
Applicant argues that Brown requires 4-6% of silicone plasticizer and expressly cautions that plasticizer outside the recommended effective range can result in an “initial burst” ([0101]); Brown is directed to a matrix-type system, i.e., the drug is directly dissolved and suspended in the adhesive without forming a solid solution with a hydrophilic agent and in contrast, the claimed biphasic systems comprise the active agent in a separate hydrophilic phase (e.g., PVP-containing phase) which is dispersed in a hydrophobic matrix; claims 1 and 37 affirmatively excludes plasticizer; Brown does not contain deposits having a maximum droplet size of 25 microns, and loading as claimed. 
The Examiner responds that Brown teaches when the plasticizer has a viscosity 20 to 12500, its minimum amount is 4% and when the plasticizer has a viscosity 100,000 and 5,000,000, its minimum amount is 5% ([0009]). Thus, 4% of Brown would be close enough to the claimed range 3.5% in the absence of criticality evidence. In this regard, please note that [0101] of Brown provides a comparison between 5% plasticizer and without plasticizer, not a comparison between 4% plasticizer and 3.5% plasticizer, and the applicant did not provide criticality evidence to show 4% plasticizer having overlapping viscosity of Brown would not work. Further, what the examiner relied on from Brown is ‘silicone oil’ plasticizer, its amount and viscosity for the TTS system, not on matrix type and deposit having a maximum droplet size of 25 microns, and drug loading rate. Further Brown also teaches TTS works for at least 7 days ([0091]). The instant specification does not provide definition of “plasticizer” and its examples. Under the situations, the ordinary artisan would look for dictionary meaning. Plasticizer is well known to stabilizer the solid dispersion. That is, the claimed plasticizer would have the same role as the claimed interface mediator.  
Applicant argues that Tang notes mineral oil or silicone fluid may be used as plasticizer in an amount of up to 40%, but instant claims 1 and 37 affirmatively excludes the presence of plasticizer; Tang further fails to teach the claimed interface mediator in an amount of 0.1 to 3.5% or up to 3% and fails to teach maximum droplet size 25 microns and loading rate 16 to 26% of active drugs and 3-7 days TTS.  
 The Examiner responds that Tang suggests 3% silicone oil (Example 9) and thus, such silicone oil would also be applied to rotigotine drugs (e.g., [0021]); Tang teaches that as to drug loading, the active agent can be present in an amount of about 5 to about 20% ([0055]) and what the examiner did not rely on maximum droplet size. 
Further, the Examiner asserts that there is motivation to further add intermediate mediator such as PDMS of Brown/Tang in order to strengthen the adhesiveness and when the mediator is added, and bubble or spots (although not impact on the drug quality) would be decreased due to increased adhesiveness, and thus the combination of the cited references would achieve the claimed invention because Wolf teaches overlapping maximum droplet size and Brown/Tang teaches interface mediator and its overlapping amount (4% -Brown) and 0-20%, 0-10% or 3% (Tang); and the interface mediator silicone oil of the applied art has overlapping viscosity 20-12500 cSt (Brown) which overlaps the instant range of 350-12500cSt , and close enough or overlapping amount of 3-4% (Brown/Tang) and thus, the silicone oil would also have implicitly yielded a smaller maximum droplet size as recited of instant claims 1, 16 and 27 besides Wolff already teaches overlapping droplet size. See Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). 
Lastly, it is noted that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. In the instant case, the examiner relied on the interface mediator from Brown/Tang, its overlapping viscosity and amount, rather than the structure of TTS.  
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613